WHEELER, District Judge.
The report of the referee of August 1, 1900, did not show the value of the property in question, nor in any way but that the trustee would have an.interest in it for the creditors, and it was immediately recommitted for a report of that value, as well as for a report as to issue of the marriage of the bankrupt. (D. C.) 103 Fed. 782. How, on the coming of the supplemental report, embracing other matters as well, the trustee appears to have no prospect of any interest in the property for the creditors, and consequently no occasion to interfere with it. Courts of bankruptcy adjust liens to ascertain and have realized for the creditors the interest, or probable interest, of the trustee. If there is no interest, it has np occasion for making such adjustment. Petition of trustee dismissed.